UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q/A Amendment No. 1 [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Quarterly Period Ended June 30, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Transition Period from to Commission Registrant; State of Incorporation; I.R.S. Employer File Number Address and Telephone Number Identification Nos. 1-3457 APPALACHIAN POWER COMPANY (A Virginia Corporation) 54-0124790 1-2680 COLUMBUS SOUTHERN POWER COMPANY (An Ohio Corporation) 31-4154203 1-3570 INDIANA MICHIGAN POWER COMPANY (An Indiana Corporation) 35-0410455 1-6543 OHIO POWER COMPANY (An Ohio Corporation) 31-4271000 0-343 PUBLIC SERVICE COMPANY OF OKLAHOMA (An Oklahoma Corporation) 73-0410895 1-3146 SOUTHWESTERN ELECTRIC POWER COMPANY (A Delaware Corporation) 72-0323455 1 Riverside Plaza, Columbus, Ohio 43215-2373 Telephone (614) 716-1000 Indicate by check mark whether Appalachian Power Company, Columbus Southern Power Company, Indiana Michigan Power Company, Ohio Power Company, Public Service Company of Oklahoma and Southwestern Electric Power Company have submitted electronically and posted on the AEP corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether Appalachian Power Company, Columbus Southern Power Company, Indiana Michigan Power Company, Ohio Power Company, Public Service Company of Oklahoma and Southwestern Electric Power Company are large accelerated filers, accelerated filers, non-accelerated filers or smaller reporting companies.See the definitions of ‘large accelerated filer,’ ‘accelerated filer’ and ‘smaller reporting company’ in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer X Smaller reporting company Indicate by check mark whether Appalachian Power Company, Columbus Southern Power Company, Indiana Michigan Power Company, Ohio Power Company, Public Service Company of Oklahoma and Southwestern Electric Power Company are shell companies (as defined in Rule 12b-2 of the Exchange Act). Yes No X Number of shares of common stock outstanding at July 28, 2011 Appalachian Power Company (no par value) Columbus Southern Power Company (no par value) Indiana Michigan Power Company (no par value) Ohio Power Company (no par value) Public Service Company of Oklahoma ($15 par value) Southwestern Electric Power Company ($18 par value) EXPLANATORY NOTE The sole purpose of this Amendment No. 1 to the Appalachian Power Company (APCo), Columbus Southern Power Company (CSPCo), Indiana Michigan Power Company (I&M), Ohio Power Company (OPCo), Public Service Company of Oklahoma (PSO) and Southwestern Electric Power Company (SWEPCo) Quarterly Reports on Form 10-Q for the quarterly period ended June 30, 2011 (Form 10-Q) is to furnish the APCo, CSPCo, I&M, OPCo, PSO and SWEPCo interactive data files formatted in eXtensible Business Reporting Language (XBRL) on Exhibit 101 to the Form 10-Q, as required by Rule 405 of Regulation S-T. Thisamendment to the Form 10-Q related to XBRLspeaks as of the original filing date of July 29, 2011, and has not been updated to reflect events occurring subsequent to that date. No other changes have been made to the Form 10-Q. In accordance with Rule406T of RegulationS-T, Exhibit101 shall not be deemed to be “filed” for purposes of Section 11 or 12 of the Securities Act of 1933, as amended (Securities Act), Section18 of the Securities Exchange Act of 1934, as amended (Exchange Act), or otherwise subject to the liabilities of these sections, and is not part of any registration statement or prospectus, and shall not be incorporated by reference into any filing or other document pursuant to the Securities Act, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing or document. PART II.OTHER INFORMATION Item 6.Exhibits Exhibit Number Description 12 * Computation of Ratio of Earnings to Fixed Charges. 31(a) * Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31(b) * Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32(a) * Certification of Chief Executive Officer Pursuant to Section 1350 of Chapter 63 of Title 18 of the United States Code. 32(b) * Certification of Chief Financial Officer Pursuant to Section 1350 of Chapter 63 of Title 18 of the United States Code. The following financial statements and notes thereto from the Quarterly Report on Form 10-Q for the quarter ended June 30, 2011, filed on July 29, 2011, formatted in XBRL: (a) the Unaudited Condensed Statements of Income, (b) the Unaudited Condensed Statements of Changes in Equity and Comprehensive Income (Loss), (c) the Unaudited Condensed Balance Sheets, (d) the Unaudited Condensed Statements of Cash Flows and (e) the Notes to Unaudited Condensed Interim Financial Statements. * Previously Filed SIGNATURES Pursuant to requirements of the Securities Exchange Act of 1934, the registrants have duly caused this report to be signed on their behalf by the undersigned thereunto duly authorized. Appalachian Power Company Columbus Southern Power Company Indiana Michigan Power Company Ohio Power Company Public Service Company of Oklahoma Southwestern Electric Power Company By: /s/ Joseph M. Buonaiuto Joseph M. Buonaiuto Controller and Chief Accounting Officer Date: August 10, 2011 INDEX TO EXHIBITS Exhibit Number Description 12 * Computation of Ratio of Earnings to Fixed Charges 31(a) * Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31(b) * Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32(a) * Certification of Chief Executive Officer Pursuant to Section 1350 of Chapter 63 of Title 18 of the United States Code. 32(b) * Certification of Chief Financial Officer Pursuant to Section 1350 of Chapter 63 of Title 18 of the United States Code. The following financial statements and notes thereto from the Quarterly Report on Form 10-Q for the quarter ended June 30, 2011, filed on July 29, 2011, formatted in XBRL: (a) the Unaudited Condensed Statements of Income, (b) the Unaudited Condensed Statements of Changes in Equity and Comprehensive Income (Loss), (c) the Unaudited Condensed Balance Sheets, (d) the Unaudited Condensed Statements of Cash Flows and (e) the Notes to Unaudited Condensed Interim Financial Statements. * Previously Filed
